    
 

t &

Case 7:21-cv-01865-VB Document 43 Filed 09/&5/21-"Pé jel oe

‘
L ews pane
. H DOCUMENT
‘

UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK

 

 

JONTE ANDREW WUNNER,
Plaintiff,
ORDER

21 CV 1865 (VB)

CHIEF H. SMITH, CAPTAIN J. GINTY,
LIEUTENANT C. BINI, SERGEANT C,

ZAYAS, SERGEANT M. SHENE, : | |
CORPORAL J. WILCOX, DEPUTY M. Mail mca IS[u

GORR, DEPUTY SAWALL, DEPUTY S. ; ont vincent L. Briccetti

CUNNINGHAM, ; } 0 |

Defendants.
eeenneee x

 

On June 14, 2021, defendant Zayas moved to dismiss plaintiff’s complaint and mailed to
plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and supporting
documents. (Doc. #29), The motion was mailed to plaintiff at the Sullivan County Jail and
Fishkill Correctional Facility. (Doc. #29-1, at 17). Plaintiff’s opposition to the motion was due
July 1, 2021. See Fed. R. Civ. P. 6(d); Local Civil Rule 6.1(b). On June 15, 2021, the Court sua
sponte extended the deadline for plaintiff to oppose the motion to July 26, 2021. (Doc. #30).

On June 18, 2021, defendants Smith, Ginty, Bini, and Cunningham separately moved to *
dismiss plaintiff’s complaint. (Doc. #31). Counsel for these defendants informed the Court by
letter dated July 14, 2021, that plaintiff was served with their motion to dismiss by mailing a
copy of the motion papers to plaintiff at the Fishkill Correctional Facility. (Doc. #38).

On July 14, 2021, the Court instructed plaintiff to file a single opposition to both motions
to dismiss by September 3, 2021. (Doc. #40).

Further, the Court instructed the Clerk to update plaintiff’s address on the docket to the
Fishkill Correctional Facility. (Doc. #40).

To date, plaintiff has failed to oppose the motions or seek an extension of time to do so.
Accordingly, it is HEREBY ORDERED:
The Court sua sponte extends to October 15, 2021, plaintiff’s time to oppose the motions

to dismiss. If plaintiff fails to respond to the motions by October 15, 2021, the motions will
be deemed fully submitted and unopposed.

 
Case 7:21-cv-01865-VB Document 43 Filed 09/15/21 Page 2 of 2

If plaintiff opposes the motions, defendants’ replies, if any, shall be due October 22,
2021.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket. Plaintiff

is reminded of his obligation to update the Court in writing as to any change of his address, and
that his failure to do so may result in the dismissal of this case.

Dated: September 15, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
